Name: Commission Regulation (EC) No 1062/2002 of 19 June 2002 rectifying Regulation (EC) No 999/2002 fixing the rates of refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  trade policy
 Date Published: nan

 Avis juridique important|32002R1062Commission Regulation (EC) No 1062/2002 of 19 June 2002 rectifying Regulation (EC) No 999/2002 fixing the rates of refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex I to the Treaty Official Journal L 162 , 20/06/2002 P. 0010 - 0010Commission Regulation (EC) No 1062/2002of 19 June 2002rectifying Regulation (EC) No 999/2002 fixing the rates of refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), as last amended by Commission Regulation (EC) No 493/2002(2), and in particular Article 8(3) thereof,Whereas:The refunds fixed as shown in the Annex to Commission Regulation (EC) No 999/2002 of 11 June 2002 fixing the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex I to the Treaty(3), should be rectified to address an error which it contains concerning a destination,HAS ADOPTED THIS REGULATION:Article 1The Annex of Regulation (EC) No 999/2002 is rectified as follows:In footnote 1, destination 03, for "Turkey" read "Egypt".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.However, on request of the operator concerned, the provisions of this Regulation shall be applicable from 12 June 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 June 2002.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 77, 20.3.2002, p. 7.(3) OJ L 152, 12.6.2002, p. 19.